                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                         No. 5:19-CR-457-D-1




UNITED STATES OF AMERICA                        )
     v.                                         )         ORDER TO SEAL SENTENCING
                                                )         MEMORANDUM
                                                )
                                                )
                                                )          (UNDER SEAL)
ERNEST JABRI BULLOCK,                           )
                                                )


For good cause shown, the Defendant's Motion to Seal Sentencing Memorandum is allowed and the Clerk

is directed to seal this order, and Motion to Seal the Sentencing Memorandum except that the clerk is

authorized to provide copies of the Court' ruling on said motion to counsel for the Defendant and

Government.



SO ORDERED, this the J__1_ day of_~:r.---,....•t,.,1--e- - - - ~ • 2021




                                                         JABS C. DEVER III
                                                         United States District Judge




         Case 5:19-cr-00457-D Document 62 Filed 06/17/21 Page 1 of 1
